Exhibit 10.131



--------------------------------------------------------------------------------

CONTRAT DE COEXISTENCE


DE MARQUES

--------------------------------------------------------------------------------

 
ENTRE LES SOUSSIGNES :



-  
JEANNE LANVIN, société anonyme, ayant son siège social situé 15, rue du Faubourg
Saint-Honoré, 75008 Paris, immatriculée au RCS de Paris sous le numéro 612 048
629, représentée par son Président-Directeur général, Madame Shaw Lan CHU-WANG,
ci-après dénommée « LANVIN »,



D’une part,


ET



-  
INTER-PARFUMS, société anonyme ayant son siège social situé 4, rond-point des
Champs Elysées, 75008 Paris, immatriculée au RCS de Paris sous le numéro 350 219
382, représentée par son Président-Directeur général, Monsieur Philippe BENACIN,
ci-après dénommée « INTER-PARFUMS »,

 
D’autre part,


IL EST D’ABORD EXPOSE QUE:


LANVIN et INTER-PARFUMS ont conclu ce jour un contrat de cession de marques (le
« Contrat de Cession ») aux termes duquel LANVIN a cédé à INTER-PARFUMS un
certain nombre de marques dans la Classe 3 de dépôt international pour les
produits de parfums et de toilette (à l’exception des produits de cosmétiques et
maquillages).


En vertu du Contrat de Cession, LANVIN bénéficie d’une option de rachat des
marques cédées au 1er juillet 2025.


Les Marques (telles que définies ci-après) ont acquis, tant dans le domaine du
prêt-à-porter masculin et féminin, des accessoires de mode que dans le domaine
des parfums, une image de marque de luxe et une notoriété incontestée, à
laquelle les parties sont extrêmement attachées et qu’elles entendent préserver
tant qu’elles exploiteront les Marques.


Le présent accord a pour objet de préciser les conditions dans lesquelles les
Parties entendent exploiter ou faire exploiter les Marques dans le respect de
cette image de marque.
 
 
 

--------------------------------------------------------------------------------

 
 
IL EST ALORS CONVENU CE QUI SUIT :



ARTICLE 1 - DEFINITIONS



1.1  
L’expression « Marques » utilisée dans le présent contrat désigne toutes les
marques dont LANVIN est respectivement propriétaire, dans toutes les Classes
internationales de dépôt des marques et sur le Territoire, ainsi que les noms,
abréviations, symboles et autres signes distinctifs quelconques, qui lui sont
actuellement ou lui seront dans le futur associés. Les Marques comprennent les
Marques Cédées.




1.2  
L’expression « Marques Cédées » utilisée dans le présent contrat désigne les
marques listées en Annexe 1.2 aux présentes, dans la Classe internationale 3 de
dépôt pour les Produits, objet du contrat de cession conclu ce jour entre les
parties, ainsi que toutes les marques qu’INTER-PARFUMS sera amenée à déposer
et/ou enregistrer avant le terme des présentes et qui seront associées à l’une
ou plusieurs des Marques pour la distribution et la commercialisation des
Produits.




1.3  
Le terme « Produits » désigne les produits de parfumerie, de toilette, à
l’exception de tous produits cosmétiques et maquillages, existants ou futurs,
vendus sous l’une ou plusieurs des Marques (tombant dans les catégories décrites
en Annexe 1.3 aux présentes).




1.4  
Le terme « Territoire » désigne tous les pays où les Marques sont ou seront
déposées dans la Classe internationale 3.

 
ARTICLE 2 - RESPECT DE L’IMAGE DE MARQUE



2.1  
Les parties s’engagent à respecter et à faire respecter en permanence, dans
toutes leurs actions et initiatives, l’image de qualité, d’élégance et
d’originalité attachée aux Marques, notamment en ce qui concerne la qualité des
produits commercialisés en utilisant les Marques, leur aspect esthétique, leur
publicité, leur promotion et leur distribution.




2.2  
Les parties s’engagent à respecter et à faire respecter par leurs salariés,
représentants, agents, mandataires et/ou ayant droit, ainsi que par leurs
sociétés affiliées, pendant la durée des présentes, toutes les lois et
règlements en vigueur sur le Territoire ayant trait à l’objet des présentes.




2.3  
INTER-PARFUMS s’interdit pendant la durée des présentes, d’utiliser à des fins
de raison sociale, par l’une des entités dans lesquelles elle aurait une
participation directe ou indirecte, l’une des Marques, ainsi que plus
généralement les noms « LANVIN » et/ou « JEANNE LANVIN », ainsi que
l’abréviation « JLSA ».

   

2.4  
Les parties conviennent que la renommée de « JEANNE LANVIN » dans le
prêt-à-porter de luxe et le domaine de la parfumerie est un élément important de
cette marque et de sa renommée. Dans cette optique, les parties attachent tout
deux une importance primordiale à ce que dans tous les domaines l’image
d’élégance, d’originalité et de qualité attachée à la marque LANVIN se retrouve
et soit respectée en permanence. Les parties s’engagent à maintenir la marque
LANVIN dans l’univers du luxe.

 
 
2

--------------------------------------------------------------------------------

 
 

   

2.5  
Les parties s’engagent à créer et à commercialiser des produits de très haute
qualité de conception, d’exécution, de raffinement, d’esthétique, de manière à
pouvoir rivaliser avec les créations les plus prestigieuses des marques
concurrentes telles qu’elles sont listées en Annexe 2.5, respectivement sur le
marché international de produits de parfumerie et sur le marche du
prêt-à-porter. 

 
ARTICLE 3 - MARQUES, PROPRIETE INDUSTRIELLE



3.1  
Les Marques Cédées doivent servir à la commercialisation par INTER-PARFUMS des
Produits, à l’exclusion de tout autre usage. Les Marques Cédées ne peuvent être
utilisées en association avec d'autres marques, noms, dénominations et signes,
quels qu'ils puissent être, à l'exception des noms des distributeurs, ou lorsque
requis par la réglementation locale applicable et à l’exception des documents
commerciaux et boursiers usuels conformément aux dispositions du paragraphe
précédent. Les Marques Cédées ne peuvent être utilisées en tant que raison
sociale, sauf par LANVIN.




3.2  
Les frais du maintien en vigueur des Marques Cédées exploitées par INTER-PARFUMS
seront à la charge d’INTER-PARFUMS. INTER-PARFUMS sera libre de ne pas
renouveler les Marques Cédées qu’elle n’exploitera plus, étant entendu qu’elle
devra en aviser LANVIN. LANVIN s’engage à collaborer avec INTER-PARFUMS afin de
lui fournir toute pièce ou document nécessaire au dépôt des Marques et à leur
renouvellement. En cas de difficultés ou d’impossibilités d’ordre technique,
administrative ou juridique (notamment liées aux particularités de certains
droits des marques nationaux) pour déposer et/ou renouveler auprès des registres
nationaux compétents les Marques, conformément aux dispositions des présentes,
les parties s’engagent à collaborer afin de trouver la meilleure solution
technique possible, au cas par cas, dans le respect des intérêts de chacune des
parties et de l’esprit du présent contrat et à signer, si besoin, les accords
complémentaires nécessaires à cette fin.

 
ARTICLE 4 - CONTREFACONS



4.1  
Au cas où un tiers se livrerait à des actes de contrefaçons, imitation ou
concurrence déloyale ou atteinte quelconque sur les Marques Cédées,
INTER-PARFUMS s’engage à prendre toutes les mesures d’urgence appropriées afin
d’arrêter ces actes ou de limiter le préjudice en résultant et s’engage à tenir
LANVIN informé dans les meilleurs délais. LANVIN s’engage à apporter à
INTER-PARFUMS toute l’assistance en son pouvoir et toutes les informations en sa
possession. INTER-PARFUMS aura la direction de l’action, en supportera les frais
et en recueillera seul les éventuels bénéfices et/ou l’indemnité en découlant.




4.2  
Au cas où un tiers ferait opposition à l’usage d’une Marque Cédée ou exercerait
contre INTER-PARFUMS des poursuites en contrefaçon en raison de l’exploitation
d’une Marque Cédée, INTER-PARFUMS en avisera LANVIN dans les meilleurs délais.
INTER-PARFUMS aura la responsabilité et la charge de la défense. Les frais de
défense, les bénéfices qui pourraient résulter de cette défense de même que
d’éventuels dommages et intérêts seront supportés en totalité par INTER-PARFUMS.




4.3  
LANVIN s’engage à prendre toutes les mesures nécessaires et appropriées en cas
d’actes de contrefaçons, imitation ou concurrence déloyale ou atteinte
quelconque sur les Marques (à l’exception des Marques Cédées qui sont visées par
les paragraphes 5.1 et 5.2 ci-dessus) dont elle aurait connaissance.

 
 
3

--------------------------------------------------------------------------------

 
 

4.4  
Chaque partie s’engage à s’informer l’autre partie, dans les meilleurs délais,
pour le cas où elle aurait connaissance d’actes de contrefaçons, imitation ou
concurrence déloyale ou atteinte quelconque sur les Marques qui concernerait
l’autre partie.

 
ARTICLE 5 - OBJETS PROMOTIONNELS


INTER-PARFUMS pourra exploiter (par vente ou remise gratuite), sous les Marques
Cédées, des objets ou produits promotionnels de toute nature (en dehors du
domaine des Produits) à condition que :



a)  
LANVIN ait préalablement autorisé par écrit la diffusion des objets en question,
dont INTER-PARFUMS lui aura remis un échantillon ou une maquette,




b)  
l’exploitation de ces objets demeure l’accessoire de celle des Produits du
contrat,




c)  
Les objets et produits promotionnels soient siglés « Lanvin Parfums » et
qu’aucune confusion ne puisse être faite avec les produits commercialisés par
LANVIN ou ses autres licenciés.

 
ARTICLE 6 - NON-CONCURRENCE ET LOYAUTE



6.1  
LANVIN s’interdit d’exploiter ou faire exploiter dans le Territoire, pendant
toute la durée de ce contrat, les Marques dans le domaine des Produits, ou
d’entreprendre des actions quelconques de nature à porter préjudice à
l’exploitation des Produits et des Marques par INTER-PARFUMS. Réciproquement,
INTER-PARFUMS s’interdit d’exploiter ou faire exploiter dans le Territoire,
pendant toute la durée de ce contrat, les Marques Cédées dans un domaine autre
que celui des Produits, ou d’entreprendre des actions quelconques de nature à
porter préjudice à l’exploitation des Marques par LANVIN.




6.2  
Les parties s'engagent à exécuter de manière loyale le présent contrat et à ne
pas prendre des mesures, directement et/ou indirectement, qui porteraient
préjudice à LANVIN ou à INTER-PARFUMS et/ou à la vente, la distribution ou
l'image des Produits.

 
ARTICLE 7 - DUREE DU CONTRAT


Le présent Contrat prend effet à compter des présentes et se poursuivra tant
qu’INTER-PARFUMS sera propriétaire des Marques Cédées et que LANVIN sera
propriétaire de la marque « LANVIN ».


ARTICLE 8 - MODIFICATION DU CONTRAT
 
 
4

--------------------------------------------------------------------------------

 



8.1  
Toute convention dérogatoire ou complémentaire ou tout avenant au présent
contrat seront nécessairement établis par un écrit signé par les parties et
annexé au contrat. Toute modification à ce titre sera limitée au point
particulier pour lequel elle aura été convenue.




8.2  
Si, en cas de force majeure, l'une des parties se trouve dans l'impossibilité
d'honorer ses engagements au titre du présent contrat, elle devra en informer
son cocontractant, afin que les parties puissent convenir ensemble d’ajustements
équitables à ce contrat dans leur intérêt commun.




8.3  
Si l'une ou plusieurs clauses du présent contrat s'avèrent être privées d'effet,
cette circonstance n'affectera en rien la validité des autres dispositions du
contrat ni celle du contrat dans son ensemble. Il en irait de même dans
l'hypothèse où le présent contrat comporterait des lacunes. La clause devant
être supprimée, ou qui est manquante, sera remplacée par une disposition
juridiquement valable et conforme à l'objet du présent contrat.

 
ARTICLE 9 - CONFIDENTIALITE


9.1 Les parties s’engagent à considérer comme strictement confidentielles et à
traiter comme telles toutes les informations, quelque soient leur nature et leur
support, recueillies pendant l’exécution du présent Contrat, y compris les
dispositions du présent Contrat (ci-après les « Informations Confidentielles »).


9.2 Par dérogation aux dispositions de la clause 9.1, INTER-PARFUMS sera
autorisée, en application de son statut de société cotée, à divulguer ces
Informations Confidentielles si elles devraient être révélées, notamment de
nature boursière ou sur injonction d’une autorité judiciaire ou administrative
et ce, sous la réserve expresse d’en informer LANVIN au préalable et de se
concerter avec ce dernier sur les modalités de divulgation des Informations à ce
titre.


9.3 Toutes les informations connues du public sont réputées non confidentielles
sauf si elles sont compilées sous une forme non connue du public.


9.4 Les parties s'engagent à ne pas divulguer ou laisser divulguer, directement
ou par personne interposée, en totalité ou en partie, les Informations
Confidentielles dont elles auraient eu ainsi connaissance, à quelque tiers que
ce soit, à l’exception des employés et/ou sous-traitants ayant besoin des
informations pour l’exécution de leurs obligations.


9.5 Les parties s’engagent, à cet égard, à prendre toutes les mesures
nécessaires auprès de leurs salariés et/ou prestataires afin que ceux ci soient
soumis à cette même obligation de confidentialité.


9.6 Les parties s'engagent à ne pas utiliser les Informations Confidentielles
dans un cadre autre que celui du présent Contrat.


9.7 Chaque partie s'engage à restituer à première demande de l’autre partie tous
documents, ou autres supports contenant des Informations Confidentielles que
celle-ci aurait été amenée à lui remettre dans le cadre de l'exécution du
présent Contrat ainsi que toutes leurs reproductions.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 10 - NOTIFICATIONS


Toute notification effectuée par l’une des parties dans le cadre de l’exécution
des dispositions des présentes devra être adressée, par lettre recommandée avec
accusé de réception, à l’adresse de son siège social, à l’attention de son
représentant légal, ou de toute autre personne dûment désignée par ladite partie
à la partie notifiante.
 
ARTICLE 11 - CONCILIATION / LITIGES


En cas de désaccord entre les parties sur la validité, l’interprétation,
l’exécution et/ou la résolution d’une des dispositions des présentes, les
parties s’engagent avant d’initier toute procédure contentieuse à suivre la
procédure de conciliation suivante :
 

-  
dans un premier temps, le désaccord fera l’objet d’une réunion entre les
responsables opérationnels compétents de chacune des parties, à l’initiative de
la partie la plus diligente, et dans les plus brefs délais dès la survenance du
désaccord. Cette réunion aura pour but de trouver une solution amiable au
désaccord en question. Un procès-verbal de cette réunion contradictoire sera
dressé par les parties.




-  
Dans un second temps, si la réunion entre les responsables opérationnels
n’aboutit pas à une solution amiable, les dirigeants mandataires sociaux de
chacune des parties se rencontreront et feront leurs meilleurs efforts afin de
solutionner ce désaccord de manière amiable. Cette réunion devra intervenir dans
les plus brefs délais et pas plus tard que dix (10) jours à compter de la
réunion entre les responsables opérationnels.



Si, en dépit de la procédure de conciliation un litige subsiste sur la validité,
l’interprétation, l’exécution et/ou la résolution des présentes, ou bien si
l’une des parties refusent d’exécuter avec diligence et bonne foi la procédure
susvisée, ce litige sera soumis à la compétence exclusive des tribunaux du
ressort de la Cour d’Appel de Paris.
 
ARTICLE 12 - DROIT APPLICABLE


Le présent contrat est soumis au Droit français.
 
Signé le 30 juillet 2007
A Paris
En deux (2) exemplaires originaux
 

        /s/ Shaw Lan CHU-WANG     /s/ Philippe BENACIN

--------------------------------------------------------------------------------

JEANNE LANVIN SA
Madame Shaw Lan CHU-WANG
   

--------------------------------------------------------------------------------

INTER-PARFUMS
Monsieur Philippe BENACIN
       

  
 
6

--------------------------------------------------------------------------------

 

Annexe 1.3 : liste des Produits


Produits ligne féminine



1.  
Parfum extrait*

2.  
Eau de Parfum vaporisateur*

3.  
Eau de Parfum flacon*

4.  
Eau de Toilette vaporisateur*

5.  
Eau de Cologne vaporisateur*

6.  
Vaporisateur de sac*

7.  
Recharge vaporisateur de sac*

8.  
Stylo de sac roll-on

9.  
Crème pour le corps

10.  
Lait pour le corps

11.  
Lait pour le corps pailleté

12.  
Huile pour le corps

13.  
Poudre parfumée pour le corps

14.  
Gel pour le bain et la douche

15.  
Mousse douche

16.  
Gommage pour le corps

17.  
Eau déodorante spray

18.  
Déodorant roll-on

19.  
Brume pour les cheveux

20.  
Brume pailletée pour les cheveux

21.  
Shampoing parfumé

22.  
Savon

23.  
Bougie parfumée pour la maison

 
Produits ligne masculine



24.  
Eau de toilette vaporisateur*

25.  
Eau de toilette flacon*

26.  
Eau de Cologne vaporisateur*

27.  
Lotion après rasage flacon

28.  
Baume après rasage flacon

29.  
Gel de rasage

30.  
Gel douche intégral

31.  
Shampoing intégral

32.  
Déodorant spray

33.  
Déodorant stick

34.  
Savon



Note : les produits non marqués d’un astérisque (*) sont consentis comme des
extensions de gammes directement liées et fidèles à la note des parfums et
devront faire référence explicite dans leur dénomination au parfum
correspondant.
 
 
7

--------------------------------------------------------------------------------

 